Citation Nr: 0928365	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to March 1968.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Jurisdiction of the appeal was thereafter 
transferred to the St. Petersburg, Florida VA RO.  The Board 
remanded the claim in June 2007 and again in October 2008.  


FINDINGS OF FACT

1.  The Veteran's complete service treatment and personnel 
records are not available for review, but he is shown to have 
reported in-service treatment for a sexually transmitted 
disease in a March 1968 separation report of medical history.   

2.  It is at least as likely as not that the Veteran's 
hepatitis C is etiologically related to at least one of his 
alleged in-service risk factors.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by hepatitis C is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
105, 1101, 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1(n), 3.159, 3.301, 3.303 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
hepatitis C, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(n), 3.301.  

Here, the Board notes that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.  

Hepatitis C

The Veteran asserts that his hepatitis C is related to 
service.  The Veteran has alleged multiple risk factors 
including in-service treatment for a sexual transmitted 
disease (chancroid), possible exposure to blood or other 
bodily fluids while helping injured soldiers in Vietnam, cuts 
from shaving with reused razors, and the sharing tooth 
brushes/tooth floss.  The Veteran specifically refers to a 
separation report of medical history noting that he was 
treated for chancroid twice in-service; he believes is 
indicative of contemporaneous exposure to hepatitis C.  In 
this regard, the Veteran has also submitted multiple 
statements asserting that he was not only treated for a 
sexually transmitted disease (STD) in-service, but also 
jaundice; he specifically contends that a military doctor 
advised him of the possibility that he had contracted 
hepatitis C in light of the jaundice symptoms and 
contemporaneous treatment for an STD.  

As noted, with the exception of a pre-induction examination 
and the aforementioned separation report, the Veteran's 
service treatment and personnel records are missing or 
otherwise unavailable for review.  The separation report of 
medical history expressly notes treatment for "chancroid 
twice at the clinic of the 9th infantry division, APO 96370, 
Republic of South Vietnam."  This document, which is dated 
in March 1968, is also marked "yes" as to whether the 
Veteran had an STD.  

With respect to the post-service evidence, the record shows 
that the Veteran was evaluated for hepatitis C in January 
2001 pursuant to a positive serology finding in October 2000.  
In a private treatment record of the same date, the Veteran 
reported a history of IV drug use (a noted risk factor) 
dating back to 1970, at which time he was apparently 
diagnosed with hepatitis C.  See Referral Statement from Dr. 
K. B., January 2001.  This diagnosis would place the onset of 
hepatitis C approximately 2 years after his separation from 
service in 1968.  Unfortunately, the claims file does not 
contain any evidence prior to January 2001 that would assist 
in either confirming or refuting the Veteran's alleged IV 
drug use or previous diagnosis of hepatitis C in 1970.  

The Veteran's liver was biopsied in February 2001; a March 
2001 medical statement from the Veteran's hepatologist 
confirmed a diagnosis of chronic hepatitis C with bridging 
fibrosis, and possible cirrhosis.  

In May 2001, the Veteran's primary care physician, Dr. S. K., 
provided a statement in which he opined that "while it is 
unknown how [the Veteran] contracted this, he has had a 
remote history of a sexually transmitted disease while in 
Vietnam...and certainly this could be the source of his 
hepatitis C."  No other rationale was provided.  

In April 2008, the Veteran underwent a C & P examination to 
determine whether his hepatitis C was related to service.  
The examiner concluded that it was at least as likely as not 
that the Veteran's hepatitis C was etiologically related to 
his military service.  In so finding, the examiner cited to a 
medical article titled, "Hepatitis C in Vietnam Era 
Veteran's," which generally documented the high frequency of 
hepatitis C cases among Vietnam Veterans.  No other rationale 
was provided.  Further, there is no indication that this 
examiner took into consideration any of Veteran's documented 
risk factors.  

When considering these opinions with the other medical 
evidence of record, or lack thereof, the Board finds that 
there is a reasonable doubt as to whether the Veteran's 
hepatitis C had its onset in service or is etiologically 
related to one of the Veteran's alleged in-service risk 
factors.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this regard, Dr. S. K.'s opinion includes rationale; but 
its value is slightly diminished because it is couched in 
speculative terms.  An examiner's opinion that a current 
disorder "could be" related, or that there "may be" some 
relationship, makes the opinion of the examiner too 
speculative in nature to be probative. See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship).  

On the other hand, the Board also finds Dr. S. K.'s opinion 
to be highly persuasive because, unlike the VA examiner, it 
appears that he also considered the Veteran's reported IV 
drug use as an additional post-service risk factor.  
Specifically, in January 2001, Dr. S. K. referred the Veteran 
to Dr. K. B., a serologist, for evaluation of his hepatitis 
C.  A complete history medical history, including the 
reported IV drug use, was provided by the Veteran at that 
time.  This medical history was reiterated in a referral 
letter from Dr. K. B., as outlined above, in which she 
discussed the Veteran's reported history of IV drug use.  It 
is significant to note that Dr. S. K. rendered his opinion in 
May 2001, several months after this referral letter was sent 
him.  Therefore, it must be presumed that the Veteran's 
treating physician, Dr. S. K., was aware of the Veteran's 
reported IV drug use when he opined that his "remote history 
of a sexually transmitted disease while in Vietnam" could be 
the source of his hepatitis C.  In other words, Dr. S. K. 
apparently considered both the Veteran's IV drug use and his 
in-service risk factors and still concluded that his 
hepatitis C "could" be related to service.  

Here, as presented, the Board finds that the hepatitis C 
infection is as likely as not the result of exposure to 
certain documented risk factors during the Veteran's service.  

This conclusion is based on a full review of the record as 
well as a weighing of the evidence pertaining to the various 
risk factors to which the Veteran may have been exposed in-
service and thereafter.  As noted, this review is limited by 
an incomplete claims folder that currently does not include 
complete service treatment or personnel records.  Given the 
limited in-service evidentiary record, the Board affords some 
probative weight to the actual notation of reported treatment 
for "chancroid" in-service, which would be consistent with 
exposure to high risk sexual activity and possible hepatitis 
C.  There is no basis in the record to fully address the 
significance of this information, and the Board cannot fairly 
ignore the reported statement in deciding this case.  

Therefore, the Board finds the evidence to be in relative 
equipoise in showing that the hepatitis C was caused by 
various identified risk factors that included in-service 
treatment for a sexually transmitted disease, and exposures 
to contaminated blood (e.g., via used razors, shared 
toothbrushes, direct bodily contact) in connection with his 
active duty in the Republic of Vietnam.  On this record, and 
in resolving all reasonable doubt in the Veteran's favor, the 
Board finds that service connection for hepatitis C is 
warranted.  


ORDER

Entitlement to service connection for hepatitis C is granted.  





_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


